Citation Nr: 0532231	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-41 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to 
post-traumatic stress disorder.  

2.  Entitlement to service connection for a heart condition, 
claimed as secondary to post-traumatic stress disorder.  

3.  Entitlement to an effective date prior to March 25, 2003, 
for the award of a 50 percent rating for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran a 50 percent 
disability rating, effective from March 25, 2003, for his 
dysthymic disorder with anxiety, which was reclassified as 
post traumatic stress disorder.  He responded by filing a 
September 2003 Notice of Disagreement regarding the effective 
date assigned his increased rating award.  This issue was 
subsequently perfected for appeal to the Board.  

This matter also arises from a January 2004 rating decision 
which denied the veteran's claim seeking entitlement to 
service connection for hypertension and a heart condition.  
The veteran responded by filing a February 2004 Notice of 
Disagreement, initiating an appeal of this determination.  
The issues were subsequently perfected for appeal to the 
Board.  

In a November 2005 ruling, the Board granted the veteran's 
motion to advance his appeal on the Board's docket.  

The issues of entitlement to service connection for 
hypertension and for a heart disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In an August 2003 rating decision, the RO awarded the 
veteran a 50 percent rating for his post traumatic stress 
disorder, effective from March 25, 2003, the date of receipt 
of a VA Form 21- 4138 from the veteran seeking an increased 
rating for this disability.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
March 25, 2003, for a 50 percent rating for post traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 5103A, 
5103, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

Significantly, the Board notes that the VA General Counsel 
has held that the notice and duty to assist provisions of the 
VCAA are not applicable to claims where VCAA notice has 
already been provided and a new issue is raised.  See 
VAOPGCPREC 8-2003 (holding that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  The 
denial discussed in this decision is governed by VAOPGCPREC 
8-2003.  

However, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed, to the 
extent possible, and no further notice or assistance to the 
veteran is required to comply with the VCAA.  The veteran was 
afforded the opportunity to provide lay or medical evidence, 
which might support his claim.

In this regard, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claimed benefits via RO letters issued in April 2003 and 
October 2003, and the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) issued 
since 2003 to the present.  In addition, these documents 
provided the veteran with specific information relevant to 
the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  In this 
case, all identified and available evidence has been 
obtained, including all relevant treatment records and 
examination reports.  In this respect, the Board notes that 
medical records from the Nashville and Chattanooga VA medical 
centers have been obtained and associated with the claims 
folder.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claim, has been identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.    

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decision, 
the SOC and the SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided (in August 2003) subsequent 
to the veteran's receipt of the RO's April 2003 VCAA notice 
letter.  Thus, the AOJ did not err, as such notice was 
provided.  

Overall, the Board finds no defect with respect to the timing 
of the VCAA notice requirement.  Additionally, the content of 
the notices provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The veteran seeks an effective date prior to March 25, 2003, 
for the award of a 50 percent rating for a psychiatric 
disability, currently diagnosed as post traumatic stress 
disorder.  The effective date for an increased rating will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, provided a claim 
is received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).  

In the present case, the veteran was awarded an effective 
date of March 25, 2003, as this was the date his claim was 
received, according to the August 2003 rating decision.  Upon 
further review the Board finds no evidence of a more prior 
unadjudicated increased rating claim for the veteran's 
psychiatric disability.  Subsequent to receipt of his claim, 
the veteran was afforded VA psychiatric examination in May 
2003, at which time he was found to meet the requirements for 
an increased rating.  While he has received VA medical 
treatment for several years, these records do not reflect any 
psychiatric treatment within a year prior to March 2003.  The 
veteran did not resume VA psychiatric treatment until April 
2003, according to VA clinical notations.  Thus, an increase 
in the veteran's psychiatric disability is not factually 
ascertainable prior to March 25, 2003, his date of claim.  

The veteran has stated that an effective date in 1947 is 
warranted, as that was the year service connection, with a 
compensable rating, for a psychiatric disability was severed.  
Review of the record indicates service connection for a 
psychiatric disability was awarded the veteran in an April 
1946 rating decision.  However, in July 1947, the RO 
determined that rating decision contained clear and 
unmistakable error, and terminated the veteran's service 
connection award.  The veteran was informed that he could 
appeal the decision within one year of the notification.  

Thereafter, in a November 1984 decision, the Board restored 
service connection for a dysthymic disorder, and the RO 
assigned a 10 percent initial rating, effective from January 
14, 1982.  The veteran did not object to his assigned 
disability rating within a year thereafter.  The evidence of 
record does not otherwise indicate the existence of an 
unadjudicated claim received between 1984 and March 2003.  

The veteran contends restoration of his service connection 
award for a psychiatric disability, along with a 50 percent 
rating, is warranted back to 1947.  However, the veteran was 
properly notified of the RO's action at that time, and did 
not appeal.  Additionally, the RO properly assigned an 
effective date of March 25, 2003, as this was date of receipt 
of the veteran's claim, and he has not shown an increase in 
disability was factually ascertainable within a year prior.  
38 U.S.C.A. § 5110 (a) (West 2002); 38 C.F.R. § 3.400 (2005).  
The Board is bound by the law and lacks legal authority to 
supersede it.  See 38 U.S.C.A. § 7104 (West 2002).  

In conclusion, the preponderance of the evidence is against 
an effective date prior to March 25, 2003, for the award of a 
50 percent rating for post traumatic stress disorder, as that 
was the date the veteran's claim was received.  As a 
preponderance of the evidence is against the award of an 
earlier effective date, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

An effective date prior to March 25, 2003, for the award of a 
50 percent rating for the veteran's post traumatic stress 
disorder is denied.  


REMAND

The veteran seeks service connection for hypertension and a 
heart disorder, both claimed as secondary to his service-
connected post traumatic stress disorder.  Service connection 
may be awarded for any disability which is due to or the 
result of, or is otherwise aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).  In support of his claim, the veteran has 
made reference to medical treatise suggesting a link between 
stress and subsequent cardiovascular disabilities.  Review of 
the medical evidence also indicates the veteran has a current 
diagnosis of hypertension, and a possible cardiovascular 
disability.  

Based on this evidence, the Board finds VA has a duty to 
obtain a medical opinion regarding a possible nexus between 
the veteran's post traumatic stress disorder and any current 
cardiovascular disability.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002).  That duty to assist includes providing a 
medical examination and/or obtaining a medical opinion 
statement when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Therefore, in light of the above, these issues are REMANDED 
for the following additional development:

1.  The veteran should be scheduled for a 
VA cardiovascular examination to 
determine his current cardiovascular 
disabilities, to include hypertension, 
and whether any such disabilities are due 
to or the result of his service-connected 
post traumatic stress disorder.  The 
veteran's claims folder should be sent to 
a VA physician for review in conjunction 
with the examination.  A complete 
cardiovascular examination, to include 
any clinical tests considered necessary 
by the examiner, should be conducted.  
After fully reviewing the record and 
examining the veteran, the examiner 
should note for the record any current 
cardiovascular disabilities, to include 
hypertension, displayed by the veteran.  
For any cardiovascular disability noted, 
the examiner should state whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
such a disability is due to, aggravated 
by, or is otherwise etiologically related 
to his post traumatic stress disorder.  
The medical basis for all opinions 
expressed should also be given.  

2.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


